Title: Act Securing the Copyright for Authors, 16 November 1785
From: Madison, James
To: 


[16 November 1785]
I. BE it enacted by the General Assembly, That the author of any book or pamphlet already printed, being a citizen of any one of the United States, who has not transferred to any other person or persons the copy or copies of such book, or pamphlet, share, or shares thereof, his heirs and assigns, or the person or persons who have purchased or acquired such copy or copies, share or shares, in order to print or reprint the same, his heirs and assigns shall have the exclusive right of printing and re-printing such book or pamphlet, within this commonwealth, for the term of twenty-one years, to be computed from the first publication thereof; and that the author of any book or pamphlet already composed and not printed or published, or that shall hereafter be composed, being a citizen, as aforesaid, his heirs and assigns shall have the exclusive right of printing and re-printing such book or pamphlet, within this commonwealth, for the like term of twenty-one years, to be computed from the first publication thereof. And if any person or persons whatsoever, shall print, re-print, or cause to be printed or reprinted, within this commonwealth, any such book or pamphlet; or shall import into this commonwealth, from any foreign kingdom or state, any printed or re-printed copies of such book or pamphlet, without the consent of the author or proprietor thereof first obtained in writing, signed in presence of two credible witnesses at least; or who, knowing the same to be so printed, re-printed, or imported, without such consent first had and obtained, shall publish, sell, or expose to sale, or cause to be published, sold, or exposed to sale, any copy or copies of any such book or pamphlet; the person or persons offending herein, shall forfeit to the party injured, double the value of all the copies so printed, re-printed, or imported; or so published, sold, or exposed to sale; to be recovered at the suit of such party, in any court of record within this commonwealth.
II. Provided nevertheless, That no person shall be entitled to the benefit of this act, until he shall have registered the title of such book or pamphlet with the clerk of the council, and procured a certificate of such registry from the said clerk; which certificate the clerk is hereby required to give, taking only three shillings for his trouble.
